   8:19-cv-00570-BCB-MDN Doc # 62 Filed: 01/15/21 Page 1 of 1 - Page ID # 527



                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF NEBRASKA

ROSS MITCHELL and BLANCA
MITCHELL,
                                                                        8:19CV570
                         Plaintiffs,

          vs.                                                             ORDER

PATHE DIALLO, WERNER ENTERPRISES,
INC., WERNER TRANSPORTATION, INC.,
GRA-GAR, LLC, WERNER GLOBAL
LOGISTICS, INC., WERNER GLOBAL
LOGISTICS, U.S., LLC, WERNER
LEASING, LLC, WERNER MANAGEMENT,
INC., PHILLIPS MANUFACTURING, CO.,
PHILLIPS MANUFACTURING CO. OF
OHIO, LLC, and PHILLIPS REALTY, LLC,

                         Defendants.


         IT IS ORDERED that the motion to withdraw filed by Joseph E. Jones, as counsel of record
for Defendants (Filing No. 61) is granted. Mr. Jones shall no longer receive electronic notice in this
case.

        Dated this 15th day of January, 2021.

                                                      BY THE COURT:

                                                      s/Michael D. Nelson
                                                      United States Magistrate Judge
